Citation Nr: 1624495	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  08-03 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include patellofemoral arthritis with fissures.

2.  Entitlement to service connection for a left knee disability, to include left knee chondromalacia.

3.  Entitlement to service connection for residuals of a Baker's cyst of the left knee. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Air Force from June 1982 to September 1982, from January 1991 to March 1991, from September 2001 to October 2002, from March 2003 to June 2003, and from November 2003 to July 2004.  He also had additional service in the Air Force Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

In January 2016 the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In February 2016, the Veteran re-submitted a statement regarding a claim for an increased rating for a right hip disability and a temporary total rating for a right hip replacement.  This statement was originally submitted in March 2014, well over two years ago.  There is no indication that the Agency of Original Jurisdiction (AOJ) has made an initial decision regarding the submitted claims.  Accordingly, these issues are referred to the AOJ for appropriate action, which should be undertaken immediately.


FINDING OF FACT

1. The Veteran's right knee arthritis and patellofemoral syndrome are related to his service.

2. The Veteran's left knee arthritis and patellofemoral syndrome are related to his service.

3. The Veteran's residuals of a Baker's cyst on the left knee is not related to his service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee disability, to include patellofemoral syndrome and arthritis, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for a left knee disability, to include left knee arthritis and patellofemoral syndrome, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  The criteria for service connection for residuals of a Baker's cyst of the left knee have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

In light of the favorable decision to grant the Veteran's claims of service connection for right and left knee disabilities, identified as arthritis and patellofemoral syndrome, any deficiency as to VA's duties to notify and assist with regard to these issues, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), are rendered moot.

As for the Veteran's claim of entitlement to service connection for residuals of a Baker's cyst of the left knee, VA provided adequate notice in a letter sent to the Veteran in May 2007. See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  

With regard to the duty to assist, the Board finds that all identified VA and private treatment records that are available have been obtained, the Veteran's service treatment records were obtained, and adequate examinations with opinions were obtained. Thus, the duty to assist was satisfied. 

Service Connection

The Veteran asserts that his multiple knee disabilities are directly related to his active service.

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

The elements of a valid claim for direct service connection are: (1) competent and credible evidence of a current disability; (2) competent and credible evidence of 
in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the current disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102 (2015).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

During his January 2016 hearing, the Veteran testified that he had knee problems in active service, but did not report them because he was expected to "stick it out" when he was out in the field training troops in combat proficiency and physical fitness. A report of Medical History in November 1995 noted that the Veteran had painful knees caused by field duty, hiking, and military maneuvers and that his was a recurring problem. STRs also show he fell and lacerated his left knee in June 1992. There is no evidence of a Baker's cyst in the STRs.

Private treatment records show diagnosis of bilateral arthritis and a left knee Baker cyst in November 2006, approximately two years after the Veteran separated from service.  The June 2014 examination report shows a diagnosis of bilateral patellofemoral syndrome. As the Veteran has a current diagnoses of left and right knee arthritis and bilateral patellofemoral syndrome, and residuals of a Baker's cyst of the left knee, element (1) of Shedden, a current disability, has been met. 

Turning to the second element of Shedden, the evidence of record shows that the Veteran experienced left and right knee pain, a laceration to his left knee due to training and physical activities in service, and knee problems during active service, which he did not experience before entering service, per his credible testimony.  However, there is no evidence of a Baker's cyst in service, the first diagnosis of a cyst is in 2006, almost two years after service. Based on this evidence, the Board finds that Shedden element (2) has been met for an injury to the right and left knee causing pain, but it has not been met for a Baker's cyst.  

Turning to element (3) of Shedden, a medical nexus, an April 2009 private opinion stated that the Veteran's degenerative arthritis of the knees was more likely than not caused by, contributed to, and aggravated by the physical traumas that the Veteran experienced in active service.  Additionally, the June 2014 VA examiner found that the Veteran's bilateral patellofemoral syndrome of the knees originated during military service. However, with regard to the Baker's cyst, the private opinion does not address this condition, and the June 2014 examiner found that the Baker's cyst was not likely due to military service. 

Given the above, the Veteran's claims of entitlement to service connection for a right knee disability, to include patellofemoral arthritis, and a left knee disability, to include left knee chondromalacia and patellofemoral syndrome, are granted.  However, entitlement to service connection for residuals of a Baker's cyst is denied. The evidence fails to show any in service incurrence for this condition, as it was first diagnosed after service, and the only nexus evidence is against the claim, in that the June 2014 examiner found that the condition was not incurred in or related to active service.  

ORDER

Entitlement to service connection for a right knee disability is granted.

Entitlement to service connection for a left knee disability is granted.

Entitlement to service connection for residuals of a Baker's cyst of the left knee is denied. 




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


